The opinion of the court was delivered by
Beasley, Chief Justice.
This rule should be discharged. The suit was not on the single ground that the-plaintiff had been frightened. There was a basis for the action in the carelessness of the company which compelled the jdaintiff to throw herself upon the platform, as such carelessness, leading to that result, was per se actionable. The fright was an incident to such cause of action, and a mere-aggravation of the tort.
It is not- necessary in this case to decide whether mere fright caused by a wrongful accident, which results in physical injury, as, for example, sickness, is or is not- actionable,
Let the rule be discharged.